-
                                                                                              05/26/2020
                                            U1
           IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: DA 19-0681


                                       DA 19-0681
                                                                        FILED
DAVID RAFES,                                                            MAY 2 6 2020
                                                                     F7'os.ven Greenwood
                                                                  :7,:elk of Suprerne Court
            Plaintiff and Appellant,                                   SInte nt Montana



      v.
                                                                   ORDER
ALEX RATE,JENNIFER DWYER,and MARTIN
SMITH,

            Defendants and Appellees.



       Appellant David Rafes filed a motion to invoke M. R. App. P. 20. We construe
Rafes' motion as a petition for rehearing. Rafes asks this Court to reconsider its May 12,
2020 Opinion affirming the District Court's grant of summary judgment against Rafes.
Rafes v. Rate, 2020 MT 124N. Appellees object to the petition.
      Under M. R. App. P. 20, this Court seldom grants petitions for rehearing. The rule
makes clear that this Court will entertain a petition for rehearing on very limited grounds.
This Court will consider a petition for rehearing only if the opinion "overlooked some
fact material to the decision," if the opinion missed a question presented by a party or
counsel that would have decided the case, or if our decision "conflicts with a statute or
controlling decision not addressed" by the Court. M.R. App. P. 20.
      Having fully considered Appellant's petition and the response, the Court
concludes that rehearing is not warranted under Rule 20. The Court did not overlook
material facts or issues raised by the parties or fail to address a controlling statute or
decision that conflicts with the Opinion.
      IT IS THEREFORE ORDERED that the petition for rehearing is DENIED.
      The Clerk is directed to provide copies of this Order to all parties and counsel of
record.
Dated this C4 day of May,2020.




                                 2